87 N.Y.2d 954 (1996)
664 N.E.2d 499
641 N.Y.S.2d 588
Paul Grassi et al., Appellants,
v.
Kurt Ulrich et al., Respondents.
Court of Appeals of the State of New York.
Decided February 20, 1996.
Cynthia Feathers, Saratoga Springs, for appellants.
Horigan, Horigan, Pennock & Lombardo, P. C., Amsterdam (James A. Lombardo of counsel), for respondents.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur in memorandum.
*955MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the matter remitted to that Court for further proceedings in accordance with this memorandum.
Plaintiff Paul Grassi commenced this personal injury action against defendants for injuries to his neck, left arm and left hand allegedly sustained after the car driven by defendant Kurt Ulrich collided with plaintiff's vehicle. Defendants stipulated that Ulrich's negligence caused the accident, but presented expert proof to establish that plaintiff's injuries were the result of a preexisting degenerative condition and not the *956 accident, as plaintiff's experts opined. The jury returned a verdict in defendants' favor, and the trial court denied plaintiff's motion pursuant to CPLR 4404 (a) to set aside the verdict as against the weight of the evidence.
The Appellate Division erred in curtailing its review of the denial of that motion after simply finding record evidence to support the jury's verdict (see, Lolik v Big V Supermarket, 86 N.Y.2d 744). Having found sufficient evidence to support the verdict, the Court was then required to consider the conflicting medical evidence presented by plaintiff and determine "whether `"the evidence so preponderate[d] in favor of the [plaintiff] that [the verdict] could not have been reached on any fair interpretation of the evidence"'" (id., at 746, quoting Moffatt v Moffatt, 86 AD2d 864, affd 62 N.Y.2d 875).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.